NUMBER 13-09-00294-CR

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                                IN RE ARLEN RAY TENBERG


                            On Petition for Writ of Mandamus.


                                   MEMORANDUM OPINION

                     Before Justices Rodriguez, Garza, and Vela
                         Per Curiam Memorandum Opinion1

        Relator, Arlen Ray Tenberg, pro se, filed a petition for writ of mandamus in the

above cause on June 1, 2009, contending that the trial court abused its discretion in

denying relator’s motion for a nunc pro tunc judgment. Mandamus relief may be granted

if the relator shows that: (1) the act sought to be compelled is purely ministerial; and (2)

there is no adequate remedy at law. See Deleon v. Dist. Clerk, 187 S.W.3d 473, 474 (Tex.

Crim. App. 2006) (orig. proceeding). The relator must have a “clear right” to the relief

sought and the merits of the relief sought must be “beyond dispute.” See id. “The


        1
          See T EX . R. A PP . P. 52.8(d) (“W hen denying relief, the court m ay hand down an opinion but is not
required to do so.”); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
requirement of a clear legal right necessitates that the law plainly describes the duty to be

performed such that there is no room for the exercise of discretion.” See id.

       The Court, having examined and fully considered the petition for writ of mandamus,

is of the opinion that relator has not shown himself entitled to the relief sought.

Accordingly, the petition for writ of mandamus is DENIED. See TEX . R. APP. P. 52.8(a).




                                                         PER CURIAM


Do not publish. See TEX . R. APP. P. 47.2(b).

Memorandum Opinion delivered and filed
this 3rd day of June, 2009.




                                             2